[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            January 19, 2006
                              No. 05-12929
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                  D. C. Docket No. 04-00604-CR-T-23MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DAGOBERTO BAEZ-BERRIOS,
a.k.a. Digoberto Baez-Barrios,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (January 19, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Dagoberto Baez-Berrios appeals his 46-month sentence, imposed
after he was convicted of illegally re-entering the United States after he had

committed an aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2). He

argues that his sentence is unreasonable, claiming that it overstates the seriousness

of his offense and does not adequately take into account the 18 U.S.C. § 3553(a)

factors beyond the Guidelines range, and his criminal history category

overrepresents his criminal history.

      Title 18 U.S.C. § 3742(a) allows a defendant to appeal an otherwise final

sentence only if it was imposed in violation of the law, resulted from an incorrect

application of the Guidelines, exceeded the applicable Guideline range, or was

“plainly unreasonable” and imposed for an offense for which there is no applicable

Guideline. See United States v. Erves, 880 F.2d 376, 380-81 (11th Cir. 1989). A

sentence that falls within the applicable Guideline range and is not alleged to be in

violation of the law or imposed as a result of an incorrect application of the

Guidelines is not appealable. United States v. Alamin, 895 F.2d 1335, 1337 (11th

Cir. 1990). Challenges to the district court’s refusal to depart downward from the

Guideline range are generally not appealable unless the district court believed it

lacked the authority to do so. United States v. Fossett, 881 F.2d 976 (11th Cir.

1989). After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 764-66, 160 L.

Ed. 2d 621 (2005), we still cannot review a district court’s decision not to apply a



                                           2
downward departure, except to the extent noted in Fossett. United States v.

Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

       After the district court accurately calculates the Guidelines range, it “may

impose a more severe or more lenient sentence” that we review for reasonableness.

United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005). Such review is

deferential. United States v. Talley, No. 05-11353, ___F.3d ___ (11th Cir. Dec. 2,

2005). “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable in the light of both [the] record and the factors in

§ 3553(a).” Id.1

       In fashioning a reasonable sentence, a district court should be guided by the

factors in 18 U.S.C. § 3553(a). Winingear, 422 F.3d at 1246. District courts do

not need to establish the reasonableness of the sentences they impose by explicitly

considering every factor from §3553(a) on the record; some indication in the

record that the court adequately and properly considered appropriate factors in

conjunction with the sentence will be sufficient when the district court imposes a

sentence within the Guidelines range. United States v. Scott, 426 F.3d 1324, 1329

       1
         We note that the government argues that we do not have the authority to hear Baez-
Berrios’s reasonableness challenge under 18 U.S.C. § 3742(a) because the sentence is within the
Guidelines range. However, Booker, 543 U.S. at __, 125 S. Ct. at 764-66, directs appellate
courts to review sentences for reasonableness in light of the § 3553(a) sentencing factors,
whether or not the district court sentenced within the applicable Guideline range, so we do have
authority to hear Baez-Berrios’s reasonableness claim. United States v. Martinez, No. 05-12706
(11th Cir. Jan. 9, 2006).

                                               3
(11th Cir. 2005).

      To the extent the Baez-Berrios is arguing that the district court did not depart

downward on his criminal history category or the applicable Guideline range, this

type of discretionary refusal to depart downward from the applicable Guideline

range cannot be reviewed by us, even after Booker. Winingear, 422 F.3d at 1245.

Furthermore, Baez-Berrios made no objections to the Guidelines’ calculation and

conceded that his criminal history was legally appropriate.

      Baez-Berrios’s arguments that his sentence is unreasonable because the

district court did not appropriately consider the § 3553(a) factors is without merit.

The record demonstrates that the district court adequately and properly considered

the § 3553(a) factors and the advisory Guidelines range. In imposing the sentence

at the low end of the guideline range, the district court explicitly acknowledged

that the sentence properly considered both the policies of the advisory Guidelines

and § 3553(a). The district court also considered the facts as contained in the PSI,

so it implicitly considered the nature and circumstances of the offense and history

and characteristics of the defendant. See 18 U.S.C. § 3553(a)(1). The district court

did not need to state on the record its explicit consideration of every § 3553(a)

factor. Scott, 426 F.3d at 1329. Furthermore, the Guideline range takes into

account many of the factors embodied in § 3553(a). See 28 U.S.C. § 991(b)(1)(A)



                                           4
(stating that one role of the United States Sentencing Commission is to “assure the

meeting of the purposes of sentencing as set forth in” § 3553(a)).

      Baez-Berrios’s sentence is also at the low end of the Guideline range and

significantly lower than the statutory maximum of 20 years. See Winingear, 422

F.3d at 1246 (comparing, as one indication of reasonableness, the actual prison

term imposed against the statutory maximum). Based on these considerations, we

conclude that the sentence is not unreasonable. For the above-stated reasons, we

affirm Baez-Berrios’s sentence.

      AFFIRMED.




                                          5